UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 FEBRUARY 2, 2015 Date of Report (Date of earliest event Reported) MESA LABORATORIES, INC. (Exact Name of registrant as Specified in its Charter) Commission File Number : 0-11740 COLORADO (State or other Jurisdiction of Incorporation or Organization) 84-0872291 (I.R.S. Employer Identification No.) 12, LAKEWOOD, COLORADO (Address of Principal Executive Offices) 80228 (Zip Code) Issuer’s telephone number, including area code : (303) 987-8000 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 2, 2015, Mesa Laboratories, Inc. issued a press release relating to its results for the three and nine months ended December 31, 2014. A copy of the press release is furnished herewith as Exhibit 99.1. The information furnished in Item 2.02 of this Current Report on Form8-K and Exhibit99.1 attached hereto shall not be deemed to be filed for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities of that section, and shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: 99.1 Press release dated February 2, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: February 2, 2015 Mesa Laboratories, Inc. (Registrant) BY: /s/ John J. Sullivan John J. Sullivan President and Chief Executive Officer
